                       Case 19-11574-LSS             Doc 6-1    Filed 07/17/19       Page 1 of 1

                                                 Notice Recipients
District/Off: 0311−1                    User: Cheryl                     Date Created: 7/17/2019
Case: 19−11574−LSS                      Form ID: van313                  Total: 3


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        USTPRegion03.WL.ECF@USDOJ.GOV
aty         Shannon Dougherty Humiston        shumiston@mccarter.com
                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Donald Michael Allan     15914 Willow Creek Rd.     Lewes, DE 19958
                                                                                                   TOTAL: 1
